FIRST AMENDMENT To EMPLOYMENT AGREEMENT

This First Amendment (the "Amendment") to the Employment Agreement dated May 1,
2009 (the "Agreement"), by and between the Company, as hereinafter defined, and
William T. Whamond ("Whamond" or "Executive"), is made and entered into as of
April 19, 2010 ("Amendment Effective Date"). As used herein, the "Company" shall
mean HCC Insurance Holdings, Inc., a Delaware corporation, or such other HCC
entity as is designated by the Chief Executive Officer of HCC, for which
Executive devotes from time to time the substantial portion of his efforts. The
Company shall sometimes be referred to herein as "HCC." The Company and
Executive are collectively referred to in this Amendment as the "Parties" and
individually as a "Party."

RECITALS

WHEREAS, on May 1, 2009, the Parties entered into the Agreement, which set
forth, among other things, certain provisions regarding payments upon
termination from employment, as referenced in Agreement Section 4;

WHEREAS, the Parties have agreed to amend the Agreement to clarify the payments
due to Executive after termination of employment;

NOW, THEREFORE, in consideration of the foregoing, the Parties agree to amend
the Agreement, as follows:

AGREEMENTS



Effective as of the Amendment Effective Date, the Parties hereby amend Agreement
Section 4(b)(2) by replacing it with the following:

"An amount equal to Executive's Base Salary in lieu of any bonus payment that
would have been earned for the year in which the Termination Date occurs,
payable in a lump sum discounted at the rate of return on 90-day Treasury bills
in existence on the Termination Date to take into consideration the lump sum
early payment within ninety (90) days after the Termination Date; provided that
such payment shall in any event occur on or after such Termination Date and
before March 15 of the year following the year containing such Termination
Date;"

Effective as of the Amendment Effective Date, the Parties hereby amend Agreement
Section 4(f)(2) by replacing it with the following:

"An amount equal to Executive's Base Salary in lieu of any bonus payment that
would have been earned for the year in which the Termination Date occurs,
payable in a lump sum discounted at the rate of return on 90-day Treasury bills
in existence on the Termination Date to take into consideration the lump sum
early payment within ninety (90) days after the Termination Date; provided that
such payment shall in any event occur on or after such Termination Date and
before March 15 of the year following the year containing such Termination
Date;"

3.      Except as expressly set forth above, all other terms and conditions of
the Agreement between the Parties shall remain in full force and effect.

IN WITNESS WHEREOF

, the Parties have executed this Amendment in multiple copies, effective as of
the date first written above.



EXECUTIVE:



 

 

/s/ William T. Whamond

William T. Whamond

Date: April 19, 2010

COMPANY:

HCC Insurance Holdings, Inc.



 

By: /s/ John N. Molbeck, Jr.

John N. Molbeck, Jr.

President & Chief Executive Officer

Date: April 19, 2010

   

